261 S.W.2d 571 (1953)
SPARKS
v.
STATE.
No. 26522.
Court of Criminal Appeals of Texas.
October 28, 1953.
Harvey P. Shead, Longview, for appellant.
Wesley Dice, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is the possession of marijuana; the punishment, two years.
In view of our disposition of this case, a statement of the facts is not deemed necessary.
By one bill it is shown that the County Attorney, among other things, said: "* * * and I am most thankful that the person charged with its possession is not a resident, and is not a citizen of Harrison County. * * *"
By another bill it is shown that the County Attorney, among other things, said: "* * * he didn't want the bugs to get it, but wanted to sell it to the school children of Gregg County. * * *"
We have diligently searched the record before us and fail to find any evidence from which the prosecutor might logically deduce the foregoing statement of fact to the jury.
*572 The trial court should have sustained appellant's objection to this argument and instructed the jury not to consider it. A prosecutor will not be permitted to inject new facts into the case during the course of his argument and then play upon the prejudices of the jury through the use of these facts which are not a part of the record.
The judgment is reversed and the cause remanded.